

116 S432 IS: Preventing Crimes Against Veterans Act of 2019
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 432IN THE SENATE OF THE UNITED STATESFebruary 11, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide an additional tool to prevent certain frauds
			 against veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Crimes Against Veterans Act of 2019. 2.Additional tool to prevent certain frauds against veterans (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:
				
					1041.Fraud regarding veterans’ benefits
 (a)In generalIt shall be unlawful for any person to knowingly engage in any scheme or artifice to defraud— (1)an individual of veterans’ benefits; or
 (2)in connection with obtaining veteran’s benefits for an individual. (b)PenaltiesAny person who violates subsection (a) shall be fined under this title, imprisoned for not more than 5 years, or both.
 (c)DefinitionsIn this section— (1)the term veteran has the meaning given that term in section 101 of title 38; and
 (2)the term veterans’ benefits means any benefit provided under Federal law for a veteran or a dependent or survivor of a veteran..
 (b)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by adding at the end the following:
				1041. Fraud regarding veterans’ benefits..